
	
		III
		110th CONGRESS
		1st Session
		S. RES. 183
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2007
			Ms. Landrieu (for
			 herself, Mr. Alexander,
			 Mr. Lieberman, Mr. Carper, Mr.
			 Burr, Mr. DeMint,
			 Mr. Vitter, Mrs. Dole, and Mr.
			 Gregg) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Charter Schools Week, April 30, 2007, through May 4, 2007.
	
	
		Whereas charter schools deliver high-quality education and
			 challenge students to reach their potential;
		Whereas charter schools provide thousands of families with
			 diverse and innovative educational options for their children;
		Whereas charter schools are public schools authorized by
			 designated public entities to respond to the needs of communities, families,
			 and students, and to promote the principles of quality, choice, and
			 innovation;
		Whereas, in exchange for the flexibility and autonomy
			 given to charter schools, charter schools are held accountable by their
			 sponsors for improving student achievement and for their finances and other
			 operations;
		Whereas 40 States and the District of Columbia have passed
			 laws authorizing charter schools;
		Whereas more than 4,000 charter schools operating across
			 the United States serve more than 1,140,000 students;
		Whereas, over the last 13 years, Congress has provided
			 more than $2,026,225,000 in support to the charter school movement by providing
			 facilities, financing assistance, and grants for planning, startup,
			 implementation, and dissemination of information;
		Whereas many charter schools improve the achievement of
			 students and stimulate improvement in traditional public schools;
		Whereas charter schools must meet the student achievement
			 accountability requirements under section 1111 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311) in the same manner as traditional public
			 schools, and often set higher and additional individual goals to ensure that
			 charter schools are of high quality and truly accountable to the public;
		Whereas charter schools give parents new freedom to choose
			 public schools, routinely measure parental satisfaction levels, and must prove
			 their ongoing success to parents, policymakers, and communities;
		Whereas nearly 56 percent of charter schools report having
			 a waiting list, and the total number of students on all such waiting lists is
			 enough to fill over 1,100 average-sized charter schools;
		Whereas charter schools nationwide serve a higher
			 percentage of low-income and minority students than the traditional public
			 school system;
		Whereas charter schools have enjoyed broad bipartisan
			 support from the President, Congress, State governors and legislatures,
			 educators, and parents across the United States; and
		Whereas the eighth annual National Charter Schools Week,
			 to be held April 30 through May 4, 2007, is an event sponsored by charter
			 schools and grassroots charter school organizations across the United States to
			 recognize the significant impacts, achievements, and innovations of charter
			 schools: Now, therefore, be it
		
	
		That the Senate—
			(1)acknowledges and
			 commends charter schools and students, parents, teachers, and administrators of
			 charter schools across the United States for their ongoing contributions to
			 education and improving and strengthening the public school system;
			(2)supports the
			 goals and ideals of the eighth annual National Charter Schools Week; and
			(3)encourages the
			 people of the United States to conduct appropriate programs, ceremonies, and
			 activities to demonstrate support for charter schools during this week-long
			 celebration in communities throughout the United States.
			
